Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-8,10-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150242977 A1 ; Shaffer; Alexandra V. et al. (hereinafter Shaffer) in view of US 20160188553 A1 Myers; Nolan Shea et al. (hereinafter Myers) and US 20090305217 A1; Mulcahy; Kathleen P. et al. (hereinafter Mul) and US 20110247080 A1; Claussen; Shane C. et al. (hereinafter Clausen).
Regarding claim 1, Shaffer teaches A system comprising: a database system implemented using a server system the comprising one or more hardware processors configurable to cause: processing a first educational content received from a first user device, (Shaffer [0121] The public mode indicates that the educational item 224 has been published by the creating teaching party (para. 104 explains why this is a first user device) and is viewable by: (a) system users within, or affiliated with, the teaching party; and (b) existing or future system users who shop at the first educational content inlcuding first metadata ( Shaffer [0117] The educational item builder 216 also enables the teaching party to add identifying information by adding tags to an educational item (this is entailing all educational items, hence it includes a first and second educational content) ) 						and first content data; ( Shaffer [FIG. 23] shows multiple educational contents )		processing a second educational content received from a second user device, ( Shaffer [FIG. 24] shows a first and a second user device )					the second educational content including second metadata and second content data, ( Shaffer [0117] The educational item builder 216 also enables the teaching party to add identifying information by adding tags to an educational item (this is entailing all educational items, hence it includes a first and second educational content))												the first educational content being different from the second educational content; ( Shaffer [0109 and fig.23] it is evident that the first and second educational content can be (are) different )								arranging the educational content; ( Shaffer [0129] In one embodiment, the educational item builder 216 includes a preview button. As the teaching party builds the educational item 224, the teaching party can select the preview button. In response, the system 200 displays individual pages or the full educational item 224 as a student would see it. The educational item builder 216 displays a popup window, showing the educational item 224 as a sample within the course session interface 222. [0141] The commerce interface 211 displays or graphically identifies the educational items A1, A2, A3 and A4. The commerce interface 211 also displays the prices for the educational items )													and providing responsive to selection of the link to the preview presentation and … at least a portion of the first educational content and the second educational content of as identified by the … object for display in a user interface of the display device ( Shaffer [0058] In another aspect, to add content or edit the content of a page after the page is inserted, clicking on the name of the language a user wants to edit the page in (languages are listed under the page title) will bring the admin to a new page which contains a field for the page name, a field for the page title, WYSIWYG (what you see is what you get) content editors for regular page content and footer content, buttons for saving, previewing or canceling work, and a content preview section.  [0059]  Clicking on the Preview button after adding content into the editors allows the admin to see what the content will look like in the dedicated preview section at the bottom of this page [0129] In one embodiment, the educational generating or updating one or more packaging objects based on; the one or more packaging objects comprising including a compressed arrangement of files and directories arranged in; the one or more stored packaging objects comprising an organizational structure; storing the packaging objects;  ( Myers [0096] Content creators or other contributors may submit add, edit and delete educational content in the included … objects responsive to asynchronous processing of application programming interface (API) requests, track release data including a version of the … object and one or more of: release object name, release object description, created by, created date, last modified, target release date, actual release date, permissions, or security parameters, include a link to a preview presentation for the release object, and have a first state defined at least in part by the version; (Myers [0029] In some examples, integration component 1040 may interface with asset management component 1050 in order to facilitate the creation of the electronic content work as a whole from a number of content portions (e.g., creating a textbook from the component text and illustrations). Content portions may be any audio, visual, audiovisual, text, or other content which is intended to be merged with other content portions into an electronic content work. Content portions may also be referred to as "assets." Asset management component 1050 may be a network-addressable component which, in conjunction with integration component 1040, may allow for the management of the content creation process by managing the submission, modification, and integration of various component portions of the electronic content. This creation management process may include indexing and tracking submitted components, identifying missing content, assigning sections of missing content to one or more contributors, and managing the integration of submitted content into a complete or nearly complete version of the electronic content work. In some examples, the asset management component 1050 may implement version tracking to track changes made to the component content portions. [0031] The asset management component 1050, in conjunction with integration component 1040, may be used to track which component hierarchy including; a first level including at least a first file or directory storing at least a first content object including the first educational content and a second level including at least a second file or directory storing at least a second content object including the second educational content; the second level being lower in the hierarchy than the first level the hierarchy indicating a relationship between the first educational content and the second educational content; (Mul [FIG.6] shows the organizational structure with different levels higher and lower, it also shows the relationships/metadata and the data/resource shown includes files   [0012] The collection of resources 104 may include a plurality of component resources 103, illustrated schematically as resource A (RA)--resource E (RE) in FIG. 1. The resources 103 may be of virtually any suitable file type that may be utilized to present content to a user. In the examples discussed herein, the resources are discussed in the context of presenting educational material and thus may be referred to as educational resources. In a particular example, educational resources 103 may include image files, audio files, video files, electronic presentation slide deck files, document files, and the like. In some cases a resource may have interactive content such as a form, executable file, or script. Such interactive content may be used to implement a quiz, survey, or other educational assessment mechanism, for generating or updating a release object comprising the one or more packaging objects, the release object having a first state; processing a modification to the release object responsive to a modification request indicating the modification to the release object, the modification changing or updating the release object such that the modified release object has to a second state the second state being different from the first state; (Claussen [0014] FIG. 4 shows an example embodiment of the method of FIG. 3 with the additional step of notifying a computer process when a data object user 
Corresponding method claim 8 is rejected similarly as claim 1 above.
Corresponding product claim 15 is rejected similarly as claim 1 above. Additional limitations: Memory; Processor (Shaffer [0083] processor; memory)	.
Regarding claim 3, the combination of Shaffer, Mul, Claussen and Myers teach The system of claim 1, wherein the generating or updating of the one or more packaging objects is based on a first application programming interface (API) request, and wherein the generating or updating of the release object is based on a second API request. ( Shaffer [0123] The educational item builder 216 includes a What You See Is What You Get (WYSIWYG) editor, enabling the teaching party to incorporate into the educational item 224, text, images, video files or data files from other websites, such as videos and flash quizzes. In one embodiment, the educational item builder (API) enables the teaching party to incorporate Sharable Content Object Reference Model (SCORM) file packages into the educational item 224.) ; ( Myers 
Corresponding method claim 10 is rejected similarly as claim 3 above
Corresponding product claim 17 is rejected similarly as claim 3 above
Regarding claim 4, the combination of Shaffer, Mul, Claussen and Myers teach The system of claim 1, wherein processing the modification to the release object comprises: identifying a permission associated with a user of a third user device; and determining that the user has access to the release object based on the identified permission. ( Shaffer [0121] the shopper can use the educational item builder 216 to edit or customize the purchased educational item 224. As a system user, the shopper can then use the customized, purchased educational item 224 to teach as part of his/her own courses. When an educational item 224 is publicly published, the system 200 sends a warning to the teaching party, alerting the teaching party that other teaching parties (entailing a third user device) with permission will be able to view and duplicate the educational item )
Corresponding method claim 11 is rejected similarly as claim 4 above.
Corresponding product claim 18 is rejected similarly as claim 4 above.
Regarding claim 5, the combination of Shaffer, Mul, Claussen and Myers teach The system of claim 4, the database system further configurable to cause: responsive to determining that the user has access to the release object ( Shaffer [0121] the shopper can use the educational item builder 216 to edit or customize the purchased educational item 224. As a system user, the shopper can then use the customized, purchased educational item 224 to teach as part of his/her own courses. When an educational item 224 is publicly published, the system 200 sends a warning to the teaching party, alerting the teaching party that other teaching parties (entailing a third user device) with permission will be able to view and duplicate the educational item )												providing a preview presentation of the release object to the third user device, the preview presentation being inaccessible to one or more other users. ( Myers [0062 &0114] describes the preview presentation and says it "may" provide it, hence it can make it inaccessible ).
Corresponding method claim 12 is rejected similarly as claim 5 above.
Corresponding product claim 19 is rejected similarly as claim 5 above.
Regarding claim 6, the combination of Shaffer, Mul, Claussen and Myers teach The system of claim 1, the first state indicating one or more of: a pending state, an open state, a review state, a released state, a closed state, a custom state, or an archived state. ( Shaffer [0120] The educational item builder 216 enables the teaching party to assign or associate different status modes for an educational item 224. In one embodiment, the status modes include " draft," "in-use," "private," and "public." 
Corresponding method claim 13 is rejected similarly as claim 6 above.
Corresponding product claim 20 is rejected similarly as claim 6 above.
Regarding claim 7, the combination of Shaffer, Mul, Claussen and Myers teach The system of claim 1, the educational content having associated therewith one or more educational content objects the educational content objects comprising one or more of: a unit object, a module object, a path object or a custom object. (Shaffer [0010] The interactive teaching and learning system, in one exemplified aspect, is presented in the form of a hierarchy of websites in which, by way of the content management system, new modules or course segments can be added as blank modules or become translations of the previous course segments as additional websites are added to the platform. In this aspect, each website is identified as a new partner, with its own general administrator, coaches and candidates. [0050]  custom modules, course segments or "phrases", which can become permanent actions that can be added to any module or course segment in the content management system. These phrases can generally consist of custom surveys or forms that can be submitted to an identified user. A data map of the application is shown in FIG. 1.[0170] Teaching parties also have the option of enabling CEUs and setting the number of units awarded for an educational item.)
Corresponding method claim 14 is rejected similarly as claim 7 above.
Regarding claim 21, the combination of Shaffer, Mul, Claussen and Myers teach The method of claim 8, the release object being associated with a Uniform Resource Locator (URL), wherein displaying the educational content is performed via the URL responsive to processing an indication of selection of the release object ( Shaffer [0181] If the system user, a teaching party or student, chooses to allow his/her portfolio to be public, the system generates a unique URL with a format such as the following: http://partner1.example.com/portfolio/john.smith. This URL is based on the slug in the system user profile. The slug can be edited by the system user but must be unique within a given system portal. When changing a system user's slug identifier, the system 200 warns the system user that any existing hyperlinks to the old URL will be broken.  [0182] In one embodiment, each section of the portfolio has a URL associated with it that can be used to view either the entire portfolio, or just the biography and the specific section. Additionally, the portfolio framework includes social networking icons which enable the system user to post that URL to different external sites, or to send an email.  [0191] In one embodiment, the user manager has a set of data fields for a user profile. The required data fields, in one embodiment, include the following: (a) first name; (b) last name; (c) email (used as the login system username); (d) password (assigned automatically upon system user creation and can be changed); (e) system user role; (f) student identifier; (unique within the applicable portal); and (g) slug (for use in the portfolio with an automatically-assigned URL). The optional data fields, in one embodiment, include the following: (a) location; (b) phone number; and (c) photo or avatar. )
Regarding claim 22, the combination of Shaffer, Mul, Claussen and Myers teach The method of claim 8, the second educational content comprising a module configured to test knowledge of the first educational content. (Mul [0028] FIG. 2 is a schematic view of an embodiment of an educational resource A which includes metadata of the educational resource. Educational resource A includes metadata 
Claims 2,9,16 rejected under 35 U.S.C. 103 as being unpatentable over US 20150242977 A1 ; Shaffer; Alexandra V. et al. (hereinafter Shaffer) in view of US 20160188553 A1 Myers; Nolan Shea et al. (hereinafter Myers), US 20090305217 A1; Mulcahy; Kathleen P. et al. (hereinafter Mul), US 20110247080 A1; Claussen; Shane C. et al. (hereinafter Claussen) and US 20180088746 A1; Cheung; Chairy Chiu Ying et al. (hereinafter Cheung).
Regarding claim 2, the combination of Shaffer, Mul, Claussen and Myers teach The system of claim 1, wherein the generating or updating of the one or more packaging objects comprises: identifying a first educational content object associated with the first educational content; ( Shaffer [0117] The educational item builder 216 also enables the teaching party to associate a color (first content) with the educational item (first item))									identifying a second educational content object associated with the second educational content; (Shaffer  [0120] The educational item builder 216 enables the teaching party to assign or associate different status modes for an educational item 224. [0258] (e) in response to a marketing input from the first teaching party, display item information on a commerce interface, wherein the item information (second content) is associated with the educational item (second object), and wherein the item information includes a price; )												but lacks explicitly describing some of the process of classify are based on metadata, hence lack teaching determining, based on the first metadata, a first level of the organizational structure corresponding with the first educational content object; and determining, based on the second metadata, a second level of the organizational structure corresponding with the second educational content object, the second level being different from the first level.										However Cheung teaches determining, based on the first metadata, that the first level of the hierarchy is associated corresponding with the first educational content object; and determining, based on the second metadata, that the second level of the hierarchy corresponding with the second educational content object, the second level being different from the first level. ( Cheung [0070] In some examples, the data storage device 132 stores metadata associated with one or more items in the AR environment and/or one or more information items in the plurality of informational items. Metadata is data about other data. The scoped search, scoped filter, and/or scoped sort may be performed using metadata associated with one or more items retrieved from the data storage device 132. The contextual map may be generated and/or updated using the metadata.[FIG.4] shows the different levels )			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Shaffer’s educational resource methods, Myers packaging methods and make the addition of Cheung's hierarchical methods in order to create efficiency in the user's navigation ( Cheung [0023] The hierarchical set of informational items provides information to assist the user in more efficiently and effectively navigating through the AR environment )
Corresponding method claim 9 is rejected similarly as claim 2 above.
Corresponding product claim 16 is rejected similarly as claim 2 above.

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page 10-12): “Applicant's attorney thanks the Examiner for discussing the 35 U.S.C. §103 rejection of independent claim 1 in the Examiner’s response:- The Examiner respectfully disagrees with the applicant. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Myers teaches one or more ... objects comprising including a compressed arrangement of files and directories arranged (see. para. 96) and Shaffer is brought in to explicitly teach the packaging objects in a similar educational system/context (see para. 129 and 141). Myers goes on to teach "add, edit and delete educational content in the included ... objects responsive to asynchronous processing of application programming interface (API) requests, track release data including a version of the ... object and one or more of: release object name, release object description, created by, created date, last modified, target release date, actual release date, permissions, or security parameters, include a link to a preview presentation for the ... object, and have a first state defined at least in part by the version" (see para. 29,31,62-63). Then Claussen is combined in to help teach "the generation/updating of the release object...processing  the one or more packaging objects as a modification to the release object responsive to a modification request indicating the modification to the release object, the modification changing or updating the release object to produce a modified release object having a second 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165